Citation Nr: 1812164	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  12-27 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Service connection for obstructive sleep apnea, as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1960 to December 1964, including service in the Vietnam War, for which he was awarded the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 Rating Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In November 2015, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing is associated with the claims file.

In March 2016 and again in July 2017, the Board remanded the matter for further evidence and VA examinations, which were conducted in May 2016 and July 2016 with addendum opinion obtained in July 2017. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38U.S.C. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds the development obtained pursuant to the Board's May 2016 remand directives continues to be inadequate. When the Board remands an issue on appeal, it has the obligation to ensure that there has been substantial compliance with the instructions contained therein.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board's July 2017 remand pointed out that prior examinations had not adequately addressed the etiology of the Veteran's sleep apnea and pointed to the need for an addendum to address the question of whether the sleep apnea is caused or aggravated by his service connected post traumatic stress disorder (PTSD), with consideration of various online medical treatises and articles submitted in a June 2017 appellate brief by the American Legion, that appear to suggest a link between PTSD and sleep apnea.  Some of these online documents also suggested a link between PTSD and obesity.  Of note obesity was described in a July 2016 VA examination as one of the significant risk factors for developing sleep apnea.  

The July 2017 remand directed that an addendum be obtained which addressed these online medical treatises/articles in the June 2017 brief when providing an opinion as to whether the sleep apnea is secondary to the service connected PTSD.  The remand directives also provided the online links to these articles/treatises for the examiner to review.  

In July 2017 a VA examination addendum provided an opinion that the sleep apnea is not caused by the PTSD by stating that the sleep apnea is an anatomical condition of the posterior pharynx that results in obstruction of the airway, while PTSD is associated with experiencing a traumatic event.  The examiner also stated that the sleep apnea is not aggravated by PTSD with a rationale stating that there was no baseline to establish sleep apnea prior to service therefore it was not permanently worsened beyond natural progression by the service connected PTSD disability.  

The Board finds this rationale about aggravation to be problematic because it appears the examiner was initially discussing a baseline for sleep apnea prior to service, which does not apply in this matter where the question is not whether sleep apnea pre-existed and was aggravated by service but whether a post service sleep apnea was aggravated by PTSD.  

Additionally the examiner briefly referenced the online treatises (referred to as studies) in the June 2017 Appellate Brief and noted that they associated sleep apnea severity with PTSD/obesity, which appears to suggest a possibility of aggravation cited by these treatises.  The examiner then stated that the sleep apnea is associated with obesity in many cases but is not caused by PTSD.  The examiner did not address whether the obesity itself is associated by PTSD.  Among the treatises in the June 2017 Appellate Brief addressing the link between PTSD and sleep apnea, it was pointed out by the Board's remand that two of these treatises addressed general effects of PTSD including obesity (including from the VA/DoD Clinical Practices Guidelines website).  Thus in addition to the aforementioned rationale problems, the examiner's failure to address the findings of these online studies in regards to the link between PTSD and obesity renders the opinion deficient.  

Consequently, a clarifying opinion is necessary that applies adequate rationale that fully addresses the findings of the medical treatises from the June 2017 Appellate Brief and also applies the correct standard for considering service connection for sleep apnea on a secondary basis.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c).  Expedited handling is requested.)

1.  All pertinent treatment records not yet obtained should be obtained and associated with the claims file. 

2.  Return the claims file to the examiner who provided the June 2017 addendum opinion.  If this examiner is no longer available, forward the file to an appropriate medical professional.  The claims file must be reviewed and such review should be noted in the opinion or in an addendum opinion.  An additional examination may be provided if deemed appropriate.  The examiner should answer the following:

Is it at least as likely as not that the Veteran's current sleep apnea, was incurred by his military service, to include as a result of his service-connected PTSD?  

If not, is it at least as likely as not that sleep apnea (shown to have been diagnosed post service) has been aggravated (permanently worsened beyond its natural progression) by the service-connected PTSD disability?  If aggravation is found, please estimate the baseline level of disability prior to aggravation by PTSD, or explain why this cannot be accomplished.  In addressing this question the examiner must also address whether it is as likely as not that any causative factor for sleep apnea, including his obesity, is as likely as not caused or aggravated by his service connected PTSD.  

In addressing the above questions, the examiner should print out and address any medical research or literature in the electronic file regarding a link between PTSD and sleep apnea, to include the American Legion's June 2017 Appellate Brief and the following links provided in the Appellate Brief:

Walter Reed Study:
www.mdedge.com/chestphysician/article/107080/sleep-medicine/sleep-apnea-found-57-veterans-ptsd

VA Outpatient Study:
http://www.aasmnet.org/articles.aspx?id=5569

The examiner should also print out and address any medical research or literature regarding a link between PTSD/obesity and sleep apnea to include the following link provided in the American Legion's June 2017 Appellate Brief: 

VA/DoD Clinical Practices Guidelines website:. 
http://www.healthquality.va.gov/guidelines/MH/ptsd

The examiner should also refer to Appellate Brief, pages 4-6 (VBMS, 06/16/2017).

The examiner must provide a comprehensive rationale with reference to relevant medical findings for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so.

3.  The RO should then readjudicate the issue on appeal.  If the benefit sought on appeal is not granted in full, the RO must issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




